UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 22, 2014 (May 21, 2014) JGWPT HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 001-36170 46-3037859 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 201 King of Prussia Road, Suite 501, Radnor, Pennsylvania (Address of principal executive offices, including zip code) (484) 434-2300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 21, 2014, JGWPT Holdings Inc. issued a press release announcing a stock repurchase program. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of JGWPT Holdings Inc. dated May 21, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date:May 22, 2014 By: /s/ Stephen A. Kirkwood Name: Stephen A. Kirkwood Title: Executive Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Press Release of JGWPT Holdings Inc. dated May 21, 2014.
